Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 12 July 2022. Claims 1-17 and 19-20 have been amended. Claims 1-20 are pending.

Response to Remarks/Amendment
3. Applicant's remarks filed 12 July 2022 have been fully considered but they are persuasive.
The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
4. Applicant's remarks have been fully considered and they are considered persuasive.
The 112(b) has been withdrawn in light of the Applicant’s amendments.

Response to Remarks/Amendment
5. Applicant's remarks filed 12 July 2022 have been fully considered but they are not
persuasive. The remarks will be addressed below in the order in which they appear in the noted
response.

35 U.S.C. 101
6. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

	The applicant argues “…recite a specific improvement because it includes the unconventional steps of: "classifying the rate of occurrence into layers under the operation condition,” and "generating a time-series distribution of an activity ratio related to the malfunction of each product to be managed."…these specific steps of merging behavior history data and vendor knowledge are not conventional or generic computer software steps. The independent claims recite a technical improvement because it improves the functionality of the computer system, and solves a problem necessarily rooted in computer technology…”

	The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate an inventive concept and not an abstract idea. However, the acquiring information about products to be managed including a rate of occurrence of a malfunction to determine manufacturing condition for the products encompasses the receiving and transmitting of information for products and the MPEP Section 2106.05(d) indicates that mere receipt and transmitting of data for product management of manufacturing is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. For these reasons, there is no inventive concept. Therefore, the rejection is maintained.

	The applicant argues “…The amended claims concern management and display of complex data that cannot be performed by the human mind, due to the large volume and complexity of data involved. Thus, the technical problem is necessary rooted in computer technology. Moreover, by reciting, e.g., "instructing a display to display a diagram of the time-series distribution of the activity ratio,” the independent claims are directed to an improved software user interface…”

	The examiner respectfully disagrees. The applicant argues that the amended claims are not a mental process and not an abstract idea. However, the acquiring information about products to be managed including a rate of occurrence of a malfunction to determine manufacturing condition for the products encompasses judgement and observation for the determination of malfunction. These claims are determined by the 2019 Revised Patent Subject Matter Eligibility Guidance to be a mental process since they encompass judgement and observation. Therefore, the rejection is maintained.

35 U.S.C. 103
7. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues “…this feature was suggested by the Examiner during the interview as a way to distinguish over the applied references. Accordingly, as discussed during the interview, the applied references fail to disclose "generating a time-series distribution of an activity ratio related to the malfunction of each product to be managed…"

The examiner respectfully disagrees. The applicant argues that the references Yamaguchi and Brice do not teach the amended claims. However, the reference Yamaguchi teaches generating a time series distribution 0430 of an activity ratio 0027 related to the malfunction of each product to be managed 0024. The interview encouraged the amendment of further details which was not see. Therefore, the rejection was maintained.

The applicant argues “…asserts that Yamaguchi discloses classifying the rate of occurrence into layers in paragraphs [0024], [0026], [0029], [0039], & [0481]…Yamaguchi does not disclose the breaking of the rate of occurrence into layers under the operation condition…is simply a discussion of analyzing maintenance data based on various information about products such a service life…”

The examiner respectfully disagrees. The applicant argues that the references Yamaguchi and Brice do not teach the amended claims. However, the reference Yamaguchi teaches the classification of rate of occurrence 0024 into organized “lists” or layers of the operation condition 0481. Therefore, the reference Yamaguchi does teach the amended claims as stated by the applicant. Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are for quality management configured to: acquire, about products to be managed, a rate of occurrence of a malfunction on an occurrence period basis, an operation condition of the products, and a manufacturing condition for the products classify the rate of occurrence into layers under the operation condition (Receiving and Analyzing Information; observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); extract, for each layer under the operation condition, a relationship between the rate of occurrence and the manufacturing condition (Transmitting and Analyzing Information; observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); generate a time-series distribution of an activity ratio related to the malfunction of each product to be managed (Receiving and Analyzing Information; observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and instruct a display to display a diagram of the time-series distribution of the activity ratio (Transmitting and Analyzing Information; observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of judgement and observation for the limitation in the mind for the purposes of Commercial Interactions and Organizing Human Activity. That is, other than apparatus, and processor, nothing in the claim elements preclude the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity. For example, acquiring information about products to be managed including a rate of occurrence of a malfunction to determine manufacturing condition for the products encompasses what a product manager does to ensure quality in products. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of the apparatus, and processor. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving and transmitting information are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
Note that, as illustrated in Fig. 12, the quality management apparatus 10 according to the present exemplary embodiment includes a central processing unit (CPU) 30 that controls the entirety of the apparatus, and processes performed by various units of the quality management apparatus 10 illustrated in Fig. 2 are controlled and executed by the CPU 30. In addition, the quality management apparatus 10 includes a read-only memory (ROM) 32 for storing programs and various types of information used in processing performed by the CPU 30. In addition, the quality management apparatus 10 includes a random-access memory (RAM) 34 for temporarily storing various types of data as a work area for the CPU 30, and a memory 36 for storing various types of information used in processing performed by the CPU 30. (Page 28)

Which shows that this is a generic system being utilized for this process, such as an apparatus as described above with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, nor the receiving and transmitting steps as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 19 and 20 also contain the identified abstract ideas above, with the additional element non-transitory computer readable medium storing, program, and computer which is highly generalized as per the applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-18 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-20 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2003/0028418 to Yamaguchi (hereinafter referred to as “Yamaguchi”) in view of US publication number in view of US publication number 2007/0083327 to Brice (hereinafter referred to as “Brice”).

(A) As per claim 1/19/20, Yamaguchi teaches products to be managed, a rate of occurrence of a malfunction on an occurrence period basis, an operation condition of the products, and a manufacturing condition for the products (Yamaguchi: [0024, 0026, 0039, See the determination of a rate of malfunction occurrence for products for operation and manufacturing]; 
classify the rate of occurrence into layers under the operation condition; extract, for each layer under the operation condition, a relationship between the rate of occurrence and the manufacturing condition (Yamaguchi: [0024, 0026, 0029, 0039, 0481 See the organization of rate and data into layers for operation and extracting information]).
generate a time-series distribution of an activity ratio related to the malfunction of each product to be managed (Yamaguchi: [generate a time series distribution 0430 of an activity ratio 0027 related to the malfunction of each product to be managed 0024]); 
and instruct the time-series distribution of the activity ratio (Yamaguchi: [instruct a time series distribution 0430 of an activity ratio 0027]).
Although Yamaguchi teaches the use of operation conditions for products, it does not explicitly teach the use of displays to display a diagram.
Brice teaches:
The use of displays to display a diagram (Brice: [display 0022 a diagram 0014])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of operation conditions for products of Yamaguchi with displays to display a diagram of Brice as they are analogous art along with the current invention which solve problems with understanding product information, and the combination would lead to an improved system of analyzing product data which would improve the efficacy of data analysis of product data as taught in [0023] of Brice.
Yamaguchi also teaches the various computer components in 0227 and 0228 for this and subsequent claims. 

(B) As per claim 2, Yamaguchi teaches the rate of occurrence of the malfunction on the occurrence period basis; classify the rate of occurrence into the layers under the operation condition; extract, for each layer under the operation condition, a relationship between the rate of occurrence and the manufacturing condition on the malfunction type basis as in claim 1. Yamaguchi also teaches the determination of malfunction (Yamaguchi: [0362 See determination of a “defect” or malfunction])

(C) As per claim 3/4, Yamaguchi teaches the rate of occurrence is a ratio of a number of products in which the malfunction has occurred to a number of products that are operating (Yamaguchi: [0024, 0705 See the calculation of rate as a ratio of number of product malfunctions to the number of products operating].

(D) As per claim 5/6/7/8, Yamaguchi teaches for each layer under the operation condition, a relationship between the rate of occurrence and the activity ratio, and the activity ratio is a ratio of the number of products to the number of products in which the malfunction has occurred as in claim 3. Yamaguchi also teaches parts manufactured under a predetermined condition (Yamaguchi: [0046 See parts and products manufactured under a predetermined condition])

(E) As per claims 9/10, Yamaguchi teaches wherein - 40 -the operation condition is an operation time of the products, and is configured to classify, into layers each of the operation time, including a period in which the rate of occurrence under the operation condition is as in claim 1. Yamaguchi also teaches having a range of operation time (Yamaguchi: [0414, 0415, See having a time and range of operation])
Although Yamaguchi teaches the use of operation conditions for products, it does not explicitly teach the use of values greater than or less than a specific threshold.
Brice teaches:
The comparison of values greater than a specified threshold (Brice: [0008 See values greater than a specified threshold])
The comparison of values less than a specified threshold (Brice: [0008 See values less than a specified threshold])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of operation conditions for products of Yamaguchi with the use of values greater than or less than a specific threshold of Brice as they are analogous art along with the current invention which solve problems with understanding product information, and the combination would lead to an improved system of analyzing product data which would improve the efficacy of data analysis of product data as taught in [0023] of Brice.

(F) As per claims 11/12, Yamaguchi teaches wherein the products, the operation condition is to classify, into layers as in claim 1. Yamaguchi also teaches having a range (Yamaguchi: [Fig 9 demonstrates a range of values])
Although Yamaguchi teaches the use of operation conditions for products, it does not explicitly teach the use of values greater than a specific mileage or less than a specific threshold.
Brice teaches:
The comparison of values greater than a specified threshold mileage (Brice: [0008 See values greater than a specified threshold mileage])
The comparison of values less than a specified threshold (Brice: [0008 See values less than a specified threshold])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of operation conditions for products of Yamaguchi with the use of values greater than a specific mileage or less than a specific threshold of Brice as they are analogous art along with the current invention which solve problems with understanding product information, and the combination would lead to an improved system of analyzing product data which would improve the efficacy of data analysis of product data as taught in [0023] of Brice.

(G) As per claims 13/14, Yamaguchi teaches wherein the products and the operation condition  is configured to classify, into layers as in claim 1. Yamaguchi also teaches having a range of operation time (Yamaguchi: [0414, 0415, See having a time and range of operation])
Although Yamaguchi teaches the use of operation conditions for products, it does not explicitly teach the use of values greater than or less than a specific threshold.
Brice teaches:
The comparison of values greater than a specified threshold (Brice: [0008 See values greater than a specified threshold])
The comparison of values less than a specified threshold (Brice: [0008 See values less than a specified threshold])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of operation conditions for products of Yamaguchi with the use of values greater than or less than a specific threshold of Brice as they are analogous art along with the current invention which solve problems with understanding product information, and the combination would lead to an improved system of analyzing product data which would improve the efficacy of data analysis of product data as taught in [0023] of Brice.

(H) As per claim 15, Yamaguchi teaches wherein configured to determine the extraction unit determines the layer under the operation condition such that the rate of occurrence for each layer under the operation condition as in claim 1. Yamaguchi also teaches having a range (Yamaguchi: [Fig 9 demonstrates a range of values])
Although Yamaguchi teaches the use of operation conditions for products, it does not explicitly teach the use of being within a predetermined level.
Brice teaches:
Having values within a predetermined level (Brice: [0045 See having values within a predetermined level])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of operation conditions for products of Yamaguchi with having values within a predetermined level of Brice as they are analogous art along with the current invention which solve problems with understanding product information, and the combination would lead to an improved system of analyzing product data which would improve the efficacy of data analysis of product data as taught in [0023] of Brice.

(I) As per claim 16, Yamaguchi teaches a case where an amount of change in the rate of occurrence, and an amount of change under the manufacturing condition, the manufacturing condition as a manufacturing condition related to the malfunction of the products as in claim 1. Yamaguchi also teaches predetermined times, time series, and ranking situations (Yamaguchi: [0430, 0447, 0449 See predetermined times, time series and ranking situations])
Although Yamaguchi teaches the use of operation conditions for products, it does not explicitly teach the use of values greater than a specific threshold.
Brice teaches:
The comparison of values greater than a specified threshold (Brice: [0008 See values greater than a specified threshold])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of operation conditions for products of Yamaguchi with the use of values greater than a specific threshold of Brice as they are analogous art along with the current invention which solve problems with understanding product information, and the combination would lead to an improved system of analyzing product data which would improve the efficacy of data analysis of product data as taught in [0023] of Brice.

(J) As per claim 17, Yamaguchi teaches the operation condition is included in a plurality of types of operation condition of the products, and is configured to classify, for each type of operation condition, the rate of occurrence into layers under the operation condition, a relationship between the rate of occurrence of the malfunction and the manufacturing condition as in claim 1.
Although Yamaguchi teaches the use of operation conditions for products, it does not explicitly teach the use of combinations of various types.
Brice teaches:
The use of combinations of various types (Brice: [0058 See the use of combinations of various types])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of operation conditions for products of Yamaguchi with the use of combinations of various types of Brice as they are analogous art along with the current invention which solve problems with understanding product information, and the combination would lead to an improved system of analyzing product data which would improve the efficacy of data analysis of product data as taught in [0023] of Brice.

(K) As per claim 18, Yamaguchi teaches wherein the manufacturing condition as in claim 1. Yamaguchi also teaches manufacturing conditions for parts of the products (Yamaguchi: [0375 See manufacturing conditions for parts of products]).

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10534819 B2
Vehicle intruder alert detection and indication
Ricci; Christopher P.
US 20180284734 A1
MANAGEMENT SYSTEM
NISHIOKA; Akira
US 20170242426 A1
QUALITY MANAGEMENT APPARATUS, QUALITY MANAGEMENT METHOD, AND NON-TRANSITORY COMPUTER READABLE MEDIUM
YASUKAWA; Kaoru et al.
US 20150127570 A1
AUTOMATIC ACCIDENT REPORTING DEVICE
Doughty; John et al.
US 20140303806 A1
APPARATUS AND METHODS FOR PROVIDING TAILORED INFORMATION TO VEHICLE USERS BASED ON VEHICLE COMMUNITY INPUT
BAI; FAN et al.
US 20080312988 A1
Performance rating of a business
Trapp; Steven et al.
US 20080086320 A1
Integrated asset management
Ballew; Paul et al.
US 20080086391 A1
Impromptu asset tracking
Maynard; Kurt et al.
US 20050222909 A1
Parts supply system problem detection support system and method, and program for the same
Takahashi, Tomokazu  et al.

12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        11/1/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683